WESTERFIELD, J.
This is a suit by a plumber on a written contract covering the installation of certain plumbing in a house owned by defendant.
It is not claimed that the work was not done according to contract, nor is the amount sued for questioned. The only defense is that the contract was not signed by defendant or anyone authorized by her.
The evidece shows that defendant was out of the city and that her daughter signed her name. She had previously negotiated with plaintiff in regard to the work and according to plaintiff gave her assent to the contract which was read to her over the long-distance telephone, and expressly authorized her daughter to sign for her. A payment of $20.00 was made by the daughter at the same time.
The trial court resolved the question of fact involved in plaintiff’s favor and awarded judgment for $218.00. We see no reason to disturb the judgment which is accordingly affirmed.